DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed June 28, 2022 have been fully considered.  Amendments to the claims have addressed the previous 112 rejections and thus, the previous 112 rejections have been withdrawn.
On pages 6-9 of the Remarks section, Applicant argues against the previous prior art combination of Tiemeyer, (US 2006/0249451), as the primary reference, and Conner et al., (“Conner”, US 2011/0005284), as the secondary reference.  Specifically, on pages 7-9, Applicant argues that Tiemeyer discloses a dewatering station 17, in which a dewatering station is actually a liquid-solid separation unit, not a solid-solid separation unit as claimed.  The Examiner finds this remark persuasive, and has withdrawn the previous prior art rejection.  As a result, a second Final Rejection has been sent out, since the first response by Applicant following the Non-Final Rejection (sent August 11, 2021) changed the scope of the claimed invention.  
However, the Examiner finds that posing Conner as the primary reference, not the secondary reference, and Tiemeyer as the secondary reference, in which Conner discloses the solid-solid separation unit, (Separation Zone 370 with Effluent 372, See Figure 3, and See paragraph [0121], Conner), as claimed, reads upon the claimed invention as a whole.  This combination is demonstrated in the prior art rejection section below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6, 8-13, 17, 18 & 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conner et al., (“Conner”, US 2011/0005284), in further view of Tiemeyer, (US 2006/0249451).
Claims 1-3, 6, 8-10 &  21-23 is directed to a method of treating contaminated water, a method type invention group.
Regarding Claims 1-3, 6, 8-10 & 21-23, a first embodiment of Conner (Embodiment 1) discloses a method of treating contaminated water, (See paragraph [0119], Figure 3), the method comprising: 
(a) adding a first bioreactor influent and a mobile biofilm to a first bioreactor, (Mixing Zone 360, See Figure 3, and See paragraphs [0120] & [0121]); 
(b) providing conditions suitable for the mobile biofilm to biochemically transform one or more contaminants in the first bioreactor influent to form a first bioreactor effluent comprising at least the mobile biofilm, water, and residual solid matter, (See paragraphs [0120], [0121] & [0126]); 
(c) separating, in a liquid-solid separation unit, water from a first portion of the first bioreactor effluent to form an underflow, (Separation Zone 370 with Effluent 372, See Figure 3, and See paragraph [0121]); 
(d) flowing another portion of the underflow to a solid-solid separation unit, (Effluent 372 from Separation Zone 370 to Regeneration Reactor 302, See Figure 3, See paragraph [0121])
(d) isolating, in the solid-solid separation unit, the mobile biofilm from the another portion of the underflow flowed to the solid-solid separation unit, to form an isolated mobile biofilm stream and a residual solids stream, (Regeneration Reactor 302, specifically Solids Separation Apparatus 322, creates a stream to Shearing Zone 386 and to Outlet 308/Membrane System 304, respectively, See Figure 3, and See paragraph [0121]); 
(f) returning the isolated mobile biofilm stream to the first bioreactor, (Recycle Line 389 from Separation Unit 387 back to Mixing Zone 360, See Figure 3, and See paragraph [0121]).
Embodiment 1 of Conner does not explicitly disclose returning a portion of the underflow directly to the first bioreactor, or isolating 50% to 100% of the mobile biofilm.
Tiemeyer discloses a method of treating contaminated water, (See Abstract, Tiemeyer), for returning a portion of the underflow directly to the first bioreactor, (Part 19 from Clarifier 14 directly returned to Bioreactor 13, See Figure 1, See paragraph [0015], Tiemeyer).  Additional features of this embodiment are included as part of the overall combination and are claim mapped to in the Additional Disclosures section below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Embodiment 1 of Conner by incorporating returning a portion of the underflow directly to the first bioreactor as in Tiemeyer in order to provide “further processing”, (See paragraph [0015], Tiemeyer), in order to “recover as much “good” hydrocarbon as possible and recycle it back to the production process”, (See paragraph [0009], Tiemeyer), as applied to Conner which treats hydrocarbons in wastewater, (See paragraph [0054], Conner), and is also concerned with re-use of adsorbent material and bacteria “in order to retain an adequate concentration of bacteria in the system”, (See paragraph [0048], Conner).
A second embodiment (Embodiment 2) of Conner discloses isolating in a solid-solid separation unit 50% to 100% of the mobile biofilm, (Separation Subsystem 222, See Figure 2, and See paragraph [0087], Conner; “capable of preventing passage of substantially all of the adsorbent material 234 within about 70 to about 80 percent of its original dimension”; Examiner interprets this embodiment to anticipate the claimed range from about 70 to 100%).  Additional features from this embodiment are included as part of the overall combination and are claim mapped to in the Additional Disclosures section below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Conner by incorporating isolating 50% to 100% of the mobile biofilm as in Embodiment 2 of Conner so that the system is “capable of preventing passage of substantially all of the adsorbent material” to the downstream membrane operating system “in order to minimize the detriment to the membranes and loss of adsorbent material to wasting”, (See paragraph [0087], Conner).
Additional Disclosures Included:
Claim 2: The method of claim 1, wherein (a) further comprises adding suspended growth to the first bioreactor, (Source 393 added to Line 389 which is directed into Mixing Zone 360, See Figure 3, and See paragraph [0123], Conner).
Claim 3: The method of claim 1, wherein the isolating is cyclonic isolating, (See paragraph [0085], Conner).
Claim 6: The method of claim 1, further comprising: disposing of the residual solids stream or subjecting the residual solids stream to further treatment, (Directing flow from Reactor 302 to Membrane System 304, See Figure 3, and See paragraph [0121], Conner; Examiner interprets ‘contemporaneously’ as occurring during the same treatment cycle time).
Claim 8: The method of claim 1, wherein the separating, in the liquid-solid separation unit, the water from the first portion of the first bioreactor effluent to form the underflow further comprises separating, in a sedimentation basis, water from the first portion of the first bioreactor effluent to form an underflow, (Separation Zone 370 with Effluent 372, See Figure 3, and See paragraph [0121] & [0128], Conner; Zone 370 uses a settling process, which is considered equivalent to sedimentation).
Claim 9: The method of claim 1, further comprising delivering the residual solids stream for disposal, (Stream 16 to Dewatering Station 17 and Stream 20 to Solids Drying Process 21, See Figure 1, and See paragraph [0015], Tiemeyer).
Claim 10: The method of claim 1, further comprising delivering the residual solids stream to a final treatment, (Membrane Operating System 304, See figure 3, and See paragraph [0121], Conner; or Stream 16 to Dewatering Station 17 and Stream 20 to Solids Drying Process 21, See Figure 1, and See paragraph [0015], Tiemeyer).
Claim 21: The method of claim 1, wherein the mobile biofilm includes powdered lignocellulosic materials, lignocellulosic particles, sand, non-biodegradable bacterial materials, synthetic particulates or a biological granules, (Kenaf 12, See Figure 1, See paragraphs [0016] & [0013], Tiemeyer; Kenaf is a plant material that is lignocellulosic; and See paragraphs [0037], [0050] & [0051], Conner).
Claim 22: The method of claim 1, wherein the separating, in the liquid solid separation unit, the water from the first portion of the bioreactor effluent to form the underflow includes separating the water from the first portion of the bioreactor effluent to form the underflow in a membrane filtration unit, a clarification tank unit, a sedimentation tank unit, a granular media filtration unit, a dissolved air flotation unit, a ballasted flocculation clarification unit, a ballasted flocculation sedimentation unit, or a centrifuge, (Separation Zone 370 with Effluent 372, See Figure 3, and See paragraph [0121] & [0128], Conner; Zone 370 uses a settling process, which is considered equivalent to sedimentation or clarification).
Claim 23: The method of claim 1, wherein the isolating, in the solid- solid separation unit, 50% to 100% of the mobile biofilm from the another portion of the underflow flowed to the solid-solid separation unit includes isolating 50% to 100% of the mobile biofilm from the another portion of the underflow flowed to the solid-solid separation unit, (Separation Subsystem 222, See Figure 2, and See paragraph [0087], Conner; “capable of preventing passage of substantially all of the adsorbent material 234 within about 70 to about 80 percent of its original dimension”; Examiner interprets this embodiment to anticipate the claimed range from about 70 to 100%), in a hydrocyclone, lamella plate settler, screen, sieve, sptizkasten, double cone classifier, elutriator, barbotage chamber or flotation chamber, (See paragraph [0085], Conner).
Claims 11-13, 17, 18 & 24-26 are directed to a method of treating contaminated water, a method type invention group.
Regarding Claims 11-13, 17, 18 & 24-26, Conner discloses a method of treating contaminated water, (See paragraph [0119], Figure 3), the method comprising: 
(a) adding a first bioreactor influent and a mobile biofilm to a first bioreactor, (Mixing Zone 360, See Figure 3, and See paragraphs [0120] & [0121]); 
(b) providing conditions suitable for the mobile biofilm to biochemically transform one or more contaminants in the first bioreactor influent to form a first bioreactor effluent comprising at least the mobile biofilm, water, and residual solid matter, (See paragraphs [0120] & [0121]); 
(c) separating water from a first portion of the first bioreactor effluent to form an underflow, (Separation Zone 370 with Effluent 372, See Figure 3, and See paragraph [0121]); 
(e) isolating the mobile biofilm from a first or second portion of the underflow not returned to the first bioreactor to form an isolated mobile biofilm stream and a residual solids stream, (Regeneration Reactor 302, specifically Solids Separation Apparatus 322, creates a stream to Shearing Zone 386 and to Outlet 308/Membrane System 304, respectively, See Figure 3, and See paragraph [0121]); 
 (g) returning the isolated mobile biofilm stream to the first bioreactor, (Recycle Line 389 from Separation Unit 387 back to Mixing Zone 360, See Figure 3, and See paragraph [0121]).
Embodiment 1 of Conner does not explicitly disclose (d) returning a first (different) portion of the underflow directly to the first bioreactor, or part of (e) isolating 50% to 100% of the mobile biofilm.
Tiemeyer discloses a method of treating contaminated water, (See Abstract, Tiemeyer), for returning a first (different) portion of the underflow directly to the first bioreactor, (Part 19 from Clarifier 14 directly returned to Bioreactor 13, See Figure 1, See paragraph [0015], Tiemeyer).  Additional features of this embodiment are included as part of the overall combination and are claim mapped to in the Additional Disclosures section below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Embodiment 1 of Conner by incorporating returning a first (different) portion of the underflow directly to the first bioreactor as in Tiemeyer in order to provide “further processing”, (See paragraph [0015], Tiemeyer), in order to “recover as much “good” hydrocarbon as possible and recycle it back to the production process”, (See paragraph [0009], Tiemeyer), as applied to Conner which treats hydrocarbons in wastewater, (See paragraph [0054], Conner), and is also concerned with re-use of adsorbent material and bacteria “in order to retain an adequate concentration of bacteria in the system”, (See paragraph [0048], Conner).
A second embodiment (Embodiment 2) of Conner discloses isolating in a solid-solid separation unit 50% to 100% of the mobile biofilm, (Separation Subsystem 222, See Figure 2, and See paragraph [0087], Conner; “capable of preventing passage of substantially all of the adsorbent material 234 within about 70 to about 80 percent of its original dimension”; Examiner interprets this embodiment to anticipate the claimed range from about 70 to 100%).  Additional features from this embodiment are included as part of the overall combination and are claim mapped to in the Additional Disclosures section below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Conner by incorporating isolating 50% to 100% of the mobile biofilm as in Embodiment 2 of Conner so that the system is “capable of preventing passage of substantially all of the adsorbent material” to the downstream membrane operating system “in order to minimize the detriment to the membranes and loss of adsorbent material to wasting”, (See paragraph [0087], Conner).
Additional Disclosures Included:
Claim 12: The method of claim 11, wherein (a) further comprises adding suspended growth to the first bioreactor, (Source 393 added to Line 389 which is directed into Mixing Zone 360, See Figure 3, and See paragraph [0123], Conner).
Claim 13: The method of claim 11, wherein the isolating is cyclonic isolating, (See paragraph [0085], Conner).
Claim 17: The method of claim 11, further comprising delivering the residual solids stream to a final treatment, (Membrane Operating System 304, See figure 3, and See paragraph [0121], Conner; or Stream 16 to Dewatering Station 17 and Stream 20 to Solids Drying Process 21, See Figure 1, and See paragraph [0015], Tiemeyer).
Claim 18: The method of claim 11, further comprising directing the residual solids stream to disposal, (Stream 16 to Dewatering Station 17 and Stream 20 to Solids Drying Process 21, See Figure 1, and See paragraph [0015], Tiemeyer)
Claim 24: The method of claim 11, wherein the mobile biofilm includes lignocellulosic particles, or biological granules, (Kenaf 12, See Figure 1, See paragraphs [0016] & [0013], Tiemeyer; Kenaf is a plant material that is lignocellulosic; and See paragraphs [0037], [0050] & [0051], Conner).
Claim 25: The method of claim 11, wherein the separating, in the liquid solid separation unit, the water from the first portion of the bioreactor effluent to form the underflow includes separating the water from the first portion of the bioreactor effluent to form the underflow in a membrane filtration unit, a clarification tank unit, a sedimentation tank unit, a granular media filtration unit, a dissolved air flotation unit, a ballasted flocculation clarification unit, a ballasted flocculation sedimentation unit, or a centrifuge, (Separation Zone 370 with Effluent 372, See Figure 3, and See paragraph [0121] & [0128], Conner; Zone 370 uses a settling process, which is considered equivalent to sedimentation or clarification).
Claim 26: The method of claim 11, wherein the isolating, 0% to 100% of the mobile biofilm in the solid- solid separation unit, from the second portion of the underflow not returned to the first bioreactor includes isolating 50% to 100% of the mobile biofilm from the second portion of the underflow not returned to the first bioreactor, (Separation Subsystem 222, See Figure 2, and See paragraph [0087], Conner; “capable of preventing passage of substantially all of the adsorbent material 234 within about 70 to about 80 percent of its original dimension”; Examiner interprets this embodiment to anticipate the claimed range from about 70 to 100%), in a hydrocyclone, lamella plate settler, screen, sieve, sptizkasten, double cone classifier, elutriator, barbotage chamber or flotation chamber, (See paragraph [0085], Conner).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891.  The examiner can normally be reached on M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M PEO/Primary Examiner, Art Unit 1779